DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to the Applicants amendment filed 9/7/2022 wherein Claims 1, 3-4, 7-10, 12-13, and 16 are amended, no claims added, and no claims canceled. Therefore, claims 1-23 are currently pending in this application.
The Applicant’s amendment to the specification has overcome each and every specification objection previously set forth in the Non-Final Rejection dated 3/8/2022. The replacement specification paragraphs within the Specification dated 9/7/2022 are accepted by the Examiner. Therefore, each and every specification objection previously set forth in the Non-Final Rejection dated 3/8/2022 is withdrawn at this time.
The Applicant’s amendment to the claims has overcome each and every claim objection previously set forth in the Non-Final Rejection dated 3/8/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 3/8/2022 is withdrawn at this time.
The Applicant’s amendment to the claims has overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 3/8/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 3/8/2022 is withdrawn at this time.
Response to Arguments
 Applicant’s arguments, see pages 9-13, filed 9/7/2022, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vaillancourt (US 4,704,177) and other references.
Claim Objections
Claims 1, 8, 9, and 22 are objected to because of the following informalities:  
Claim 1, line 14 is suggested to be amended to recite “and sealing the polymer sheet”.
Claim 8, line 2 should be amended to recite “in the left and right portions adjacent to the tear lines, and wherein a”.
Claim 8, lines 3-4 should be amended to recite “and the tab of the pull strip extend  beyond the notches”.
Claim 9, line 14 should be amended to recite “and sealing the polymer sheet”.
Claim 9, line 16 should be amended to recite “the middle portion of the polymer sheet”.
Claim 22, line 2 should be amended to recite “the ends of the pull strip”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 15, 17-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (US 4,704,177) in view of Kerr et al. (US 2014/0039401 A1; hereinafter referred to as Kerr).
With regards to claim 1, Vaillancourt discloses (Figs. 1-9) a guard (see Col. 5, lines 1-11 “the security device”) for an intravenous adaptor (36; see Col. 5, line 60- Col. 6, line 8), the guard comprising:
a polymer sheet (25; see Col. 5, lines 12-36 “Among the contemplated films that may be used are: polyethylene”) formed of a polymer film, the polymer sheet having left, right and middle portions (see Examiner annotated Fig. 1 below; hereinafter referred to as Fig. A);

    PNG
    media_image1.png
    454
    350
    media_image1.png
    Greyscale

the middle portion positioned about a central axis (30; see Col. 5, lines 12-36), the left and right portions located on either side of the middle portion (see Fig. A above), the left and right portions arranged to be folded onto each other (see Figs. 5-8 and see Col. 6, lines 11-28) when the polymer sheet is folded about the central axis to form a folded polymer sheet (see Fig. 8 and see Col. 6, lines 11-28) with the adhesive (26; see Fig. 5 and Col. 6, lines 11-28 “adhesive coating 26 within the frames 28a and 28b”) adhering the left and right portions around the periphery (see the 28a and 28b in Fig. 5 and Col. 6, lines 11-28 “The attendant then presses the adhesive surfaces together and the frame portions 28a and 28b are manipulated to tightly engage the tubing connector portions 36 and 28”) of the polymer sheet and sealing the sheet to thus define a pocket enclosed by the left and right portions to retain the intravenous adaptor (see Figs. 8-9 and Col. 6, lines 32-46 “The plastic film and the adhesive surface thereon provide a tight seal and retention of the components”). 
Vaillancourt is silent with regards to:
tear lines within the polymer sheet, located on either side of a central extent of the middle portion; 
a pull strip extending lengthwise, generally parallel to the central extent and positioned between the tear lines; and 
an adhesive applied to a periphery of the polymer sheet and over ends of the pull strip, the tear lines penetrating through the adhesive;
the middle portion separated from the middle portion by the tear lines;
and the pull strip being positioned to allow the pocket to be opened by tearing the folded polymer sheet and the adhesive along the tear lines by urging the pull strip in a direction generally away from the pocket.
Nonetheless, Kerr teaches (Figs. 1-29) tear lines (see at 40 in Fig. 1 and [0093] “perforations”) within the polymer sheet (12, 28, 38; see [0026]), located on either side of a central extent (see at 38 in Fig. 1) of the middle portion (see Examiner annotated Fig. 19 below; hereinafter referred to as Fig. B); 

    PNG
    media_image2.png
    601
    896
    media_image2.png
    Greyscale

a pull strip (42) extending lengthwise, generally parallel to the central extent and positioned between the tear lines (see Fig. 1 which shows the pull strip 42 generally parallel to the central extent 38 and positioned between the tear lines 40); and 
an adhesive (43; see [0088] “The mating or top surface 32 preferably includes an adhesive layer such that when folded over, will achieve an adhered engagement with the top surface 14 of the first half portion 12”) applied to a periphery of the polymer sheet and over ends of the pull strip (see [0110; the adhesive is applied to the periphery of the polymer sheet as the term “periphery” is defined as “the external boundary or surface of a body” according to Merriam Webster’s Dictionary. The claim does not recite that the adhesive is applied to the entirety of the polymer sheet but rather “applied to a periphery of the polymer sheet”. Therefore, as the adhesive 43 is applied to the periphery of the second half portion 28 and the frangible portion 38 as described within paragraph [0110] it could be determined that an adhesive is applied to a periphery of the polymer sheet.), the tear lines penetrating through the adhesive (see [0067]);
the middle portion separated from the middle portion by the tear lines (see Fig. B above);
and the pull strip being positioned to allow the pocket to be opened by tearing the folded polymer sheet and the adhesive along the tear lines by urging the pull strip in a direction generally away from the pocket (see Figs. 26-29 and see [0076-0077], [0093], and [0118-0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Vaillancourt with a teaching of Kerr such that the guard further comprises tear lines within the polymer sheet, located on either side of a central extent of the middle portion; a pull strip extending lengthwise, generally parallel to the central extent and positioned between the tear lines; and an adhesive applied to a periphery of the polymer sheet and over ends of the pull strip, the tear lines penetrating through the adhesive; the middle portion separated from the middle portion by the tear lines; and the pull strip being positioned to allow the pocket to be opened by tearing the folded polymer sheet and the adhesive along the tear lines by urging the pull strip in a direction generally away from the pocket. One of ordinary skill in the art would have been motivated to make this modification, as incorporating a pull strip enhances the patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr).
The guard of Vaillancourt modified in view of Kerr will hereinafter be referred to as the guard of Vaillancourt and Kerr.
With regards to claim 2,  the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, and Vaillancourt further teaches (Figs. 1-4) a release liner (34; see Col. 5, lines 34-36) covering the adhesive (26; see Fig. 5 and Col. 6, lines 11-28 “adhesive coating 26 within the frames 28a and 28b”) to prevent the adhesive from adhering the left and right portions (see Fig. A above) of the polymer sheet (25; see Col. 5, lines 12-36 “Among the contemplated films that may be used are: polyethylene”) while the release liner is in place. 
With regards to claim 6, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, however, Vaillancourt is silent with regards to the pull strip comprising a tab.
Nonetheless, Kerr further teaches (Figs. 1-29) the pull strip (42) comprises a tab (see at 42 in Fig. 1; see [0093] “a tab 42 of the tear-a-way or frangible portion 38”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify pull strip of the guard of Vaillancourt and Kerr with a further teaching of Kerr such that the pull strip comprises a tab. One of ordinary skill in the art would have been motivated to make this modification, as a pull strip comprising a tab enhances the patient comfort due to the ease of removal by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr).
With regards to claim 7, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 6, however, Vaillancourt is silent with regards to the tab extends beyond a perimeter of the polymer sheet.
Nonetheless, Kerr further teaches (Figs. 1-29) the tab (see at 42 in Fig. 1 and [0093]) extends beyond a perimeter of the polymer sheet (12, 28, 39; see Fig. 1 which shows the tab extending beyond the perimeter of the polymer sheet).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tab of the guard of Vaillancourt and Kerr with a further teaching of Kerr such that the tab extends beyond the perimeter of the polymer sheet. One of ordinary skill in the art would have been motivated to make this modification, as incorporating a tab that extends beyond a perimeter of the polymer sheet enhances patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr). Furthermore, the tab extending beyond a perimeter of the polymer sheet allows for ease of grasping by a clinician.
With regards to claim 15, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, however, Vaillancourt is silent with regards to the tear lines comprising perforations or microperforations.
Nonetheless, Kerr further teaches (Figs. 1-29) that the tear lines (see at 40 in Fig. 1) comprise perforations (see [0093] “defined by perforations”) or microperforations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tear lines of the guard of Vaillancourt and Kerr with a further teaching of Kerr such that the tear lines comprise perforations or microperforations. One of ordinary skill in the art would have been motivated to make this modification, as incorporating the tear lines that are perforations enhances patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr).
With regards to claim 17, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, and Vaillancourt further teaches (Figs. 1-4) that the polymer film (25; see Col. 5, lines 12-36 “Among the contemplated films that may be used are: polyethylene”) comprises polyethylene.
With regards to claim 18, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, however, Vaillancourt is silent with regards to the adhesive comprising a substrate coated with an adhesive coating. 
Nonetheless, Kerr further teaches (Figs. 1-29) that the adhesive comprises a substrate (see [0080] “the half portions 12, 28 may be formed from conventional adhesive medical securement material, such as polymeric or plastic material such as TAGADERM or any other suitable material”) coated with an adhesive coating (see [0088] “The second half portion 28 is formed of a mating or top surface 32…The mating or top surface 32 preferably includes an adhesive layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the adhesive of the guard of Vaillancourt and Kerr with a further teaching of Kerr such that the adhesive comprising a substrate coated with an adhesive coating. One of ordinary skill in the art would have been motivated to make this modification, as adhesive of this structure/type enhances patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr).
With regards to claim 19, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 18, however, Vaillancourt is silent with regards to the substrate comprising a polyester film. 
Nonetheless, Kerr further teaches (Figs. 1-29) the substrate (see [0080] “the half portions 12, 28 may be formed from conventional adhesive medical securement material, such as polymeric or plastic material such as TAGADERM or any other suitable material”) comprises a polyester film (see [0080] “such as a polymeric or plastic material such as TAGADERM” wherein the Examiner concludes that other polymeric or plastic material could be for example a polyester film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the substrate of the adhesive of the guard of Vaillancourt and Kerr with a further teaching of Kerr such that the substrate comprises a polyester film. One of ordinary skill in the art would have been motivated to make this modification, as a substrate of the adhesive of this structure enhances patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr).
With regards to claim 20, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, and Vaillancourt further teaches (Figs. 1-4) the adhesive (26; see Fig. 5 and Col. 6, lines 11-28 “adhesive coating 26 within the frames 28a and 28b”) comprises a pressure sensitive adhesive (see Col. 6, lines 31-56 “The attendant then presses the adhesive surfaces together…to tightly engage the tubing connector portions” therefore the adhesive is a pressure sensitive adhesive).
With regards to claim 22, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, however Vaillancourt is silent with regards to the adhesive comprises a first adhesive zone over the ends of pull strip and a portion of the periphery of the polymer sheet adjacent to the tear lines, and a second adhesive zone over the remainder of the periphery of the polymer sheet not included in the first adhesive zone, the adhesive in the first adhesive zone having a lower adhesive strength than the adhesive in the second zone.
Nonetheless, Kerr further teaches (Figs. 1-29) that the adhesive (see [0088] “The mating or top surface 32 preferably includes an adhesive layer such that when folded over, will achieve an adhered engagement with the top surface 14 of the first half portion 12”) comprises a first adhesive zone (see Examiner annotated Fig. 19 below, hereinafter referred to as Fig. C) over the ends of pull strip (42) and a portion of the periphery of the polymer sheet adjacent to the tear lines (see at 40 in Fig. 1), and a second adhesive zone (see Fig. C below) over the remainder of the periphery of the polymer sheet (12, 28, 38) not included in the first adhesive zone, the adhesive in the first adhesive zone having a lower adhesive strength than the adhesive in the second zone (The surface area located within the second adhesive zone is larger than the surface area within the first adhesive zone. Therefore, since the surface area is less in the first adhesive zone than the second adhesive zone the adhesive strength in the first adhesive zone is lower than the adhesive in the second adhesive zone. ).

    PNG
    media_image3.png
    645
    714
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Vaillancourt and Kerr with a further teaching of Kerr such that the adhesive comprises a first adhesive zone over the ends of pull strip and a portion of the periphery of the polymer sheet adjacent to the tear lines, and a second adhesive zone over the remainder of the periphery of the polymer sheet not included in the first adhesive zone, the adhesive in the first adhesive zone having a lower adhesive strength than the adhesive in the second zone. One of ordinary skill in the art would have been motivated to make this modification, as adhesive of this type and style enhances patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr).
With regards to claim 23, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, and Vaillancourt teaches the polymer sheet (25; see Col. 5, lines 12-36 “a thin film sheet 25 with substantially transparent properties”) is transparent, semi-transparent or translucent.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt and Kerr as applied to claim 2 above and in further view of Wilk (US 5,219,336).
With regards to claim 3, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 2, however, Vaillancourt is silent with regards to the release liner comprises a left section to cover the left portion and a left-most half of the middle portion of the polymer sheet and a right section to cover the right portion and a right-most half of the middle portion of the polymer sheet.
Nonetheless, Wilk teaches (Figs. 1-5) the release liner (20, 22) comprises a left section (20) to cover the left portion and a left-most half of the middle portion (see Fig. 3, which shows the release liner/cover strip covering the left portion and the left-most half of the middle portion) of the polymer sheet (10) and a right section (22) to cover the right portion and a right-most half of the middle portion (see Fig. 3, which shows the release liner/cover strip covering the right portion and the right-most half of the middle portion) of the polymer sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Vaillancourt and Kerr with a further teaching of Wilk wherein the release liner of Vaillancourt is replaced with the release liner of Wilk such that the release liner comprises a left section to cover the left portion and a left-most half of the middle portion of the polymer sheet and a right section to cover the right portion and a right-most half of the middle portion of the polymer sheet. One of ordinary skill in the art would have been motivated to make this modification, as Wilk teaches that the cover strip attached to the layer of adhesive temporarily protects the layer of adhesive and prevents premature sticking thereof to a surface (see Abstract of Wilks).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt and Kerr as applied to claim 2 above and in further view of Davis et al. (US 7,524,307; hereinafter referred to as Davis).
With regards to claim 4, the guard of Vaillancourt and Kerr teaches the invention of claim 2, however, Vaillancourt is silent with regards to the release liner comprises a left section to cover a left-most part of the left portion of the polymer sheet and a right section to cover a right-most part of the right portion of the polymer sheet, the release liner further comprising a central section removable from the left and right sections, and covering the middle portion and the remaining parts of the left and right portions of the polymer sheet.
Nonetheless, Davis teaches (Figs. 1 and 9-13) that the release liner (61, 62, 63) comprises a left section (62) to cover the left-most part of the left portion (see at 62 in Fig. 9) of the polymer sheet and a right section (63) to cover the right-most part of the right portion (see at 63 in Fig. 9) of the polymer sheet, the release liner further comprising a central section (61) removable from the left and right sections, and covering the middle portion (see at 61 in Fig. 9) and the remaining parts of the left and right portions of the polymer sheet (see Col. 4, lines 39-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify release liner of the guard of Vaillancourt and Kerr with a teaching of Davis such that the release liner comprises a left section to cover a left-most part of the left portion of the polymer sheet and a right section to cover a right-most part of the right portion of the polymer sheet, the release liner further comprising a central section removable from the left and right sections, and covering the middle portion and the remaining parts of the left and right portions of the polymer sheet. One of ordinary skill in the art would have been motivated to make this modification, as Davis teaches that it is beneficial to have covers/release liners separated from each other because using three separate covers reduces the risk of the tape accidentally sticking to the gloves of the healthcare provider (see Col. 9, lines 9-28 of Davis).
The guard of Vaillancourt and Kerr modified in view of the teaching of Davis will hereinafter be referred to as the guard of Vaillancourt, Kerr, and Davis.
With regards to claim 5, the guard of Vaillancourt, Kerr, and Davis teaches the claimed invention of claim 4, however Vaillancourt is silent with regards to the left and right sections of the release liner each comprising a flap.
Nonetheless, Davis further teaches Davis further teaches (Figs. 1 and 9-13) the left and right sections (62, 63) of the release liner (61, 62, 63) each comprise a flap (64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the left and right sections of the release liner of the guard of Vaillancourt, Kerr, and Davis with a further teaching of Davis such that the left and right sections of the release liner each comprising a flap. One of ordinary skill in the art would have been motivated to make this modification, as the inclusion of flaps allows for easy grasping by the healthcare provider to remove the removable cover/release liner (see Col. 4, lines 39-65 of Davis).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt and Kerr as applied to claim 6 above, and in further view Pfuetzner et al. (US 2013/0267790; hereinafter Pfuetzner).
With regards to claim 8, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 6, however, Vaillancourt is silent with regards to a peripheral edge of the polymer sheet includes notches in the left and right portions adjacent to the tear lines, a peripheral edge of the middle portion of the polymer sheet and the tab of the pull strip extending beyond the notches.
Nonetheless, Pfuetzner teaches (Fig. 3A) a peripheral edge of the polymer sheet (15, 16, 17) includes notches (7) in the left and right portions (16, 17) adjacent to the tear lines (6), a peripheral edge of the middle portion (15) of the polymer sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Vaillancourt and Kerr with a teaching of Pfuetzner such that a peripheral edge of the polymer sheet includes notches in the left and right portions adjacent to the tear lines, a peripheral edge of the middle portion of the polymer sheet. One of ordinary skill in the art would have been motivated to make this modification, as the notch eases or simplifies the tearing apart of the adhesive bandage device at the separation edge (see [0014] of Pfuetzner).
The tab of the pull strip would still extend beyond the notches in order to maintain the functionality described within Kerr (see [0003], [0025], [0093] of Kerr).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt and Kerr as applied to claim 1 above and in further view of Mitchell et al. (US 2016/0206857; hereinafter Mitchell).
With regards to claim 14, Kerr discloses the claimed invention of claim 1, however, Kerr is silent with regards to the tear lines comprise a region of the polymer sheet that is thinner than the remainder of the polymer sheet not forming the tear lines.
Nonetheless, Mitchell teaches (Figs. 1-5) that the tear lines (16a, 16b) comprise a region of the polymer sheet (12a, 12b, 14) that is thinner than the remainder of the polymer sheet not forming the tear lines ([0037] “The flexible portion may be a living hinge where the material of the dressing is thinner or otherwise more flexible in the flexible portion than in either the base portion or the at least one flap. The flexible portion may be a crease or perforation of the material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tear lines of the guard of Vaillancourt and Kerr with a teaching of Mitchell such that the tear lines comprise a region of the polymer sheet that is thinner than the remainder of the polymer sheet not forming the tear lines. One of ordinary skill in the art would have been motivated to make this modification, as Mitchell teaches that if the tear lines/flexible portions comprise a region of the polymer sheet that is thinner would increase the flexibility of the tear line/flexible portion (see [0037] of Mitchell).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt and Kerr as applied in claim 1 above and in further view of Locke et al. (US 2018/0353344; hereinafter Locke).
With regards to claim 16, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 1, however Vaillancourt is silent with regards to the polymer film comprises low density polyethylene having greater tear strength in one of a machine direction and a transverse direction, and the tear lines generally align with the other of the machine direction and the transverse direction.
Nonetheless, Kerr further teaches (Figs. 1-29) that the polymer film (see [0026] “polymeric material such as TEGADERM or any other suitable flexible adhesive bandage material”) has greater tear strength in one of a machine direction and a transverse direction, and the tear lines (see at 40 in Fig. 1) generally align with the other of the machine direction and the transverse direction (It can be concluded that the polymer film has a greater tear strength in one of the machine direction and the transverse direction as Figs. 26-29 show the polymer film tearing along the tear lines and not the other of the machine direction and the transverse direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the polymer film of the guard of Vaillancourt and Kerr with a further teaching of Kerr such that the polymer film has a greater tear strength in one of a machine direction and a transverse direction, and the tear lines generally align with the other machine direction and transverse direction. One of ordinary skill in the art would have been motivated to make this modification, as creating a polymer film with tear lines of this structure enhances the patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr).
However, neither Vaillancourt nor Kerr teaches that the polymer film comprising low density polyethylene.
Nonetheless, Locke teaches (Figs. 4-5) the polymer film (505) comprises low density polyethylene (see [0059] “the polymer film 505 may comprise…such as a polyethylene film”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the polymer film of the guard of Vaillancourt and Kerr with a teaching of Locke such that the polymer film comprises low density polyethylene. One of ordinary skill in the art would have been motivated to make this modification, as Locke teaches that the simple inert structure of polyethylene can provide a surface that interacts little, if at all, with biological tissues and fluids. Such a surface may encourage the free flow of liquid and low adherence, which can be particularly advantageous for many applications (see [0059] of Locke).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt and Kerr as applied to claim 20 above and in further view of Hwang et al. (US 2016/0310665; hereinafter Hwang).
With regards to claim 21, the guard of Vaillancourt and Kerr teaches the claimed invention of claim 20, however, Vaillancourt is silent with regards to the pressure sensitive adhesive comprises an acrylic pressure sensitive adhesive, a silicone pressure sensitive adhesive, or a rubber pressure sensitive adhesive.
Nonetheless, Hwang further teaches that the pressure sensitive adhesive (see [0020] “a pressure sensitive adhesive” and see [0023]) comprises an acrylic pressure sensitive adhesive (see [0023] “Pressure sensitive adhesives (“PSA”) based on polymers having acrylic or acrylate moieties”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the adhesive of the guard of Vaillancourt and Kerr with a teaching of Hwang such that the pressure sensitive adhesive comprises an acrylic pressure sensitive adhesive, a silicone pressure sensitive adhesive, or a rubber pressure sensitive adhesive. One of ordinary skill in the art would have been motivated to make this modification, as Hwang teaches that different pressure sensitive adhesives provide different peel strength according to different use patterns of the end user (see abstract and [0014] of Hwang).

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt in view of Davis and Kerr.
With regards to claim 9, Vaillancourt discloses (Figs. 1-9) a guard (see Col. 5, lines 1-11 “the security device”) for an intravenous adaptor (36; see Col. 5, line 60- Col. 6, line 8), the guard comprising: 
a polymer sheet (25; see Col. 5, lines 12-36 “Among the contemplated films that may be used are: polyethylene”) formed of a polymer film, the polymer sheet having left, right and middle portions (see Fig. A reiterated below);

    PNG
    media_image1.png
    454
    350
    media_image1.png
    Greyscale

an adhesive (26 in Fig. 2; see Col. 5, lines 37-56) applied to a periphery (see at 28a and 28b in Fig. 5) of the polymer sheet; and 
a release liner (34; see Col. 5, lines 34-36) covering the adhesive to prevent the adhesive from adhering the left and right portions of the polymer sheet while the release liner is in place (see Col. 5, lines 34-36), 
the middle portion positioned about a central axis  (30; see Col. 5, lines 12-36), the left and right portions located on either side of the middle portion (see Fig. A reiterated above), the left and right portions of the polymer sheet arranged to be folded onto each other (see Figs. 5-8 and see Col. 6, lines 11-28) when the polymer sheet is folded about the central axis to form a folded polymer sheet (see Fig. 8 and see Col. 6, lines 11-28) with the adhesive adhering the left and right portions around the periphery (see the 28a and 28b in Fig. 5 and Col. 6, lines 11-28 “The attendant then presses the adhesive surfaces together and the frame portions 28a and 28b are manipulated to tightly engage the tubing connector portions 36 and 28”) of the polymer sheet and sealing the sheet to thus define a pocket enclosed by the left and right portions to retain the intravenous adaptor (see Figs. 8-9 and Col. 6, lines 32-46 “The plastic film and the adhesive surface thereon provide a tight seal and retention of the components”).
However, Vaillancourt is silent with regards to:
the release liner comprising a left section to cover the left portion of the polymer sheet, a right section to cover the right portion of the polymer sheet, and a central section removable from the left and right sections and covering the middle portion of the polymer sheet;
and the guard being openable by urging the middle portion of the sheet in a direction generally away from the pocket.
Nonetheless, Davis teaches (Figs. 1-4 and 9-13) the release liner (61, 62, 63)  comprising a left section (62) to cover the left portion (see at 62 in Fig. 9) of the polymer sheet (see Col. 3, line 61 – Col. 4, line 15 “The material of the tape and the adhesive are not critical. Conventional plastics and fabrics are suitable” an see Col. 4, liens 39-65 “strip”), a right (63) section to cover the right portion (see at 63 in Fig. 9) of the polymer sheet, and a central section (61) removable from the left and right sections and covering the middle portion (see at 61 in Fig. 9) of the polymer sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release liner of Vaillancourt with a teaching of Davis such that the release liner comprising a left section to cover the left portion of the polymer sheet, a right section to cover the right portion of the polymer sheet, and a central section removable from the left and right sections and covering the middle portion of the polymer sheet. One of ordinary skill in the art would have been motivated to make this modification, as Davis teaches that  it is beneficial to have covers/release liners separated from each other because using three separate covers reduces the risk of the tape accidentally sticking to the gloves of the healthcare provider (see Col. 9, lines 9-28 of Davis).
The guard of Vaillancourt modified in view of Davis will hereinafter be referred to as the guard of Vaillancourt and Davis. However, neither Vaillancourt nor Davis teaches the guard being openable by urging the middle portion of the sheet in a direction generally away from the pocket.
Nonetheless Kerr teaches (Figs. 1-29) the guard (10) being openable by urging the middle portion (see Fig. B reiterated below) of the sheet (12, 28, 38) in a direction generally away from the pocket (see Figs. 26-29 and see [0074-0077], [0093], and [0118-0019]).

    PNG
    media_image2.png
    601
    896
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Vaillancourt and Davis in view of a teaching of Kerr such that the guard being openable by urging the middle portion of the sheet in a direction generally away from the pocket. One of ordinary skill in the art would have been motivated to make this modification, in order to remove the guard from the patient in a manner that enhances patient comfort by easing the removal enabled by a tear off frangible portion of the device (see [0003], [0025], and [0093] of Kerr).
The guard of Vaillancourt and Davis modified in view of Kerr will hereinafter be referred to as the guard of Vaillancourt, Davis, and Kerr.
With regards to claim 10, the guard of Vaillancourt, Davis, and Kerr teaches the claimed invention however Vaillancourt is silent with regards to the left section of the release liner covers a left-most part of the left portion of the polymer sheet and the right section of the release liner covers a right-most part of the right portion of the polymer sheet, and the central section covers the middle portion and the remaining parts of the left and right portions of the polymer sheet.
Nonetheless, Davis further teaches (Figs. 1 and 9-13) the left section (62) of the release liner (61, 62, 63) covers a left-most part of the left portion (see at 62 in Fig. 9) of the polymer sheet and the right section (63) of the release liner covers a right-most part of the right portion (see at 63 in Fig. 9) of the polymer sheet, and the central section (61) covers the middle portion (see at 61 in Fig. 9) and the remaining parts of the left and right portions of the polymer sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release liner of Vaillancourt, Davis, and Kerr with a further teaching of Davis such that the left section of the release liner covers a left-most part of the left portion of the polymer sheet and the right section of the release liner covers a right-most part of the right portion of the polymer sheet, and the central section covers the middle portion and the remaining parts of the left and right portions of the polymer sheet. One of ordinary skill in the art would have been motivated to make this modification, as Davis teaches that  it is beneficial to have covers/release liners separated from each other because using three separate covers reduces the risk of the tape accidentally sticking to the gloves of the healthcare provider (see Col. 9, lines 9-28 of Davis).
With regards to claim 11, the guard of Vaillancourt, Kerr, and Davis teaches the claimed invention of claim 10, however Vaillancourt is silent with regards to the left and right sections of the release liner each comprising a flap.
Nonetheless, Davis further teaches Davis further teaches (Figs. 1 and 9-13) the left and right sections (62, 63) of the release liner (61, 62, 63) each comprise a flap (64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the left and right sections of the release liner of the guard of Vaillancourt, Kerr, and Davis with a further teaching of Davis such that the left and right sections of the release liner each comprising a flap. One of ordinary skill in the art would have been motivated to make this modification, as the inclusion of flaps allows for easy grasping by the healthcare provider to remove the removable cover/release liner (see Col. 4, lines 39-65 of Davis).
With regards to claim 12, the guard of Vaillancourt, Kerr, and Davis teaches the claimed invention of claim 9, however, Vaillancourt is silent with regards to the middle portion of the polymer sheet further comprises a tab, the guard being openable by tearing the folded polymer sheet by pulling the tab in the direction generally away from the pocket.
Nonetheless, Kerr teaches (Figs. 1-29) the middle portion (see Fig. B reiterated above) of the polymer sheet (12, 28, 38) further comprises a tab (see at 42 in Fig. 1), the guard (10) being openable by tearing the folded polymer sheet by pulling the tab in the direction generally away from the pocket (see Figs. 26-29 and see [0074-0077], [0093], and [0118-0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Davis with a teaching of Kerr such that the middle portion of the polymer sheet further comprises a tab, the guard being openable by tearing the folded polymer sheet by pulling the tab in the direction generally away from the pocket. One of ordinary skill in the art would have been motivated to make this modification, as incorporating a tab on the pull strip enhances the patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], [0093] of Kerr). Furthermore, a tab would allow for easier grasping and pulling by a clinician.
With regards to claim 13, the guard of Vaillancourt, Kerr, and Davis teaches the claimed invention of claim 9, however, Vaillancourt is silent with regards to further comprising tear lines within the polymer sheet, located on either side of a central extent of the middle portion, the tear lines penetrating the adhesive.
Nonetheless, Kerr teaches (Figs. 1-29) the guard (10) further comprising tear lines (see at 40 in Fig. 1) within the polymer sheet (12, 28, 38), located on either side of a central extent (see at 38 in Fig. 19) of the middle portion (see Fig. B reiterated below), the tear lines penetrating the adhesive. 

    PNG
    media_image2.png
    601
    896
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Vaillancourt, Kerr, and Davis in view of a further teaching of Kerr such that the guard further comprising tear lines within the polymer sheet, located on either side of a central extent of the middle portion, the tear lines penetrating the adhesive. One of ordinary skill in the art would have been motivated to make this modification, as the pull strip/tab enhances the patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], [0093] of Kerr).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomlinson et al. (US 2017/0348477 A1) see Figs. 3-6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771